Citation Nr: 1828790	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-35 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a VA Form 9 (Substantive Appeal to the Board of Veterans' Appeals), received on August 31, 2012, (with respect to a May 2011 rating decision that granted service connection for tinnitus and assigned an initial 10 percent rating, and denied service connection for bilateral hearing loss, depression, weight gain, diabetes mellitus, heart attacks, and hypertension) was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



		INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decisional letter by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which determined that a VA Form 9 (Substantive Appeal) received on August 31, 2012, was not timely filed.  In an October 2014 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in February 2018, he withdrew such request.


FINDINGS OF FACT

1.  On May 16, 2011, the RO mailed notification to the Veteran of its May 9, 2011 rating decision that granted service connection for tinnitus, rated 10 percent, and denied service connection for bilateral hearing loss, depression, weight gain, diabetes mellitus, heart attacks, and hypertension.

2.  A (timely) Notice of Disagreement (NOD) with the May 2011 rating decision was received on June 7, 2011.

3.  A Statement of the Case (SOC) addressing the matters of service connection for bilateral hearing loss, depression, weight gain, diabetes mellitus, heart attacks, and hypertension was issued by the RO on June 15, 2012.  

4.  A VA Form 9, signed by the Veteran and dated August 28, 2012, was received by the RO on August 31, 2012.


CONCLUSION OF LAW

The Veteran's Substantive Appeal as to the May 2011 rating decision in the matters of service connection for bilateral hearing loss, depression, weight gain, diabetes mellitus, heart attacks, and hypertension may not be accepted as timely.  38 U.S.C. § 7105 (2012); 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303, 20.305 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Here, there is no possibility that any additional notice or development would aid the appellant in substantiating the timeliness of his appeal.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  The Substantive Appeal can be set forth on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 20.201, and 20.202.

The NOD and the Substantive Appeal must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C. § 7105(b)(1); 38 C.F.R. § 20.300.

To be considered timely, a Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 U.S.C. § 20.302(b).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b).

Additionally, an extension of time for filing a Substantive Appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  If the claimant fails to file a Substantive Appeal in a timely manner, and fails to timely request an extension of time, he or she "is statutorily barred from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

On May 16, 2011, the Veteran was notified of a rating decision that granted him service connection for tinnitus (rated 10 percent), and denied service connection for bilateral hearing loss, depression, weight gain, diabetes mellitus, heart attacks, and hypertension.  A (timely) NOD was received on June 7, 2011.  An SOC was mailed to the Veteran on June 15, 2012.

On August 31, 2012, the RO received the Veteran's VA Form 9 (Substantive Appeal), signed dated August 28, 2012.  In September 13, 2012 correspondence, the RO notified him that he had been placed on a waiting list for a Travel Board hearing.  Thereafter, on June 25, 2013, the RO notified the Veteran that the September 13, 2012 correspondence was sent in error.  The correspondence explained that his August 31, 2012 Substantive Appeal was accepted as timely in error and notified him that it was untimely as it was received after August 15, 2012.  The present appeal arises from that determination.

In a July 2013 statement, the Veteran reported that he took the VA Form 9 to the Elizabethton Veterans Service Office, within one week of receipt, "with all my other forms and they lost it."  In an October 2014 statement, the Veteran similarly explained, "I took all of my paperwork to the Elizabethton, TN Veteran Service Office Including my Form 9 and they must have destroyed the Form 9.  I would be crazy to take all the paperwork and not the For[m] 9."  

Based on the Veteran's statements, the Board reviewed the record to determine if any other documents/paperwork were received by VA between the time the SOC was issued on June 15, 2012, and the time his VA Form 9 was received on August 31, 2012.  An authorization and consent to release medical records (dated August 28, 2012) was also received on August 31, 2012, but no other submissions were received during that period (which would have supported the Veteran's contention that paperwork was submitted but the Form 9 was lost/destroyed at the county Veterans Service Office.)

As noted above, the Veteran's Substantive Appeal was not received until August 31, 2012, and there is no document from him in the file received on or before that date that could be construed as a Substantive Appeal as defined in 38 C.F.R. § 20.202, or as a request for an extension under 38 C.F.R. § 20.303.  As the VA Form 9 of record was dated, and received, more than 75 days after the issuance of the June 15, 2012 SOC (and more than one year after the May 16, 2011 RO notification letter), and the Veteran did not file a request for an extension of time to file his substantive appeal, the preponderance of the evidence is against the appeal.  The Board acknowledges his report that his VA Form 9 was timely submitted to the county Veterans Service Office; however, such offices are not part of VA, and the law requires that the Substantive Appeal be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C. § 7105(b)(1); 38 C.F.R. § 20.300.

Consideration has been given to Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein 38 U.S.C. § 7105 was held to not foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal is untimely.  In Percy, the RO had treated the veteran's claim as having been timely appealed for more than five years before ultimately deciding it was not.  In the present case, although the RO initially placed the Veteran on a wait list for a Board hearing, June 2013 correspondence (less than 10 months later) clarified that such action was in error and notified the Veteran that his Form 9 was untimely.  During that period, no additional development was conducted, and the Veteran did not submit additional evidence in support of his claim.  Accordingly, this case is distinguishable from Percy, and the requirement of a timely substantive appeal is not waived.


ORDER

The appeal to establish that a Substantive Appeal of the May 2011 rating decision was timely filed is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


